EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Notes on Claim Interpretation
Examiner notes that one of ordinary skill in the art would recognize that “CE” recited in step e) of claim 12 (line 16 of claim 12) refers to “cellulose ester” as recited in line 3 of claim 12 (“cellulose ester staple fibers”; lines 3-4 of claim 12). Examiner also notes that “CE” is used throughout the specification, including in paragraph 0031 of Applicant’s Published Application US 2020/0063373 (“cellulose ester staple fibers ("CE staple fibers") “).
Examiner notes that one of ordinary skill in the art would recognize that “DPF” recited in step e) of claim 12 (line 22 of claim 12) refers to “denier per filament”. Examiner also notes that “DPF” is used throughout the specification, including in paragraph 0030 of Applicant’s Published Application US 2020/0063373 (“denier per filament (DPF)” ).
 
Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 12 in the Amendment filed June 1, 2022 have been received and considered by Examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled. See Examiner’s Amendment below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment cancels claims that were withdrawn without traverse (MPEP 821.02), and the withdrawn claims are not otherwise eligible for rejoinder. See the requirements for rejoinder provided in MPEP 821.04.

The application is amended as follows:

In the claims:
Cancel claims 1-11.

Allowable Subject Matter
Claims 12-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 12, the prior art of record fails to teach or suggest a process for forming a contoured molded article from a fiber slurry having the claimed process steps, where the fiber slurry comprises cellulose fibers and cellulose ester staple fibers, where at least a portion of the cellulose ester staple fibers are combined with the cellulose fibers, and the cellulose ester staple fibers and the cellulose fibers are co-refined, and the cellulose ester staple fibers have the combination of each of the claimed characteristics: (a) comprise cellulose acetate in an amount from about 4 wt% to less than 16 wt%, (b) crimped and have an average of 5 crimps per inch or more, (c) a cut length of 3 mm to less than 6 mm and (d) a DPF of 1.8 to less than 3. Close prior art Odajima et al. (US 2004/0241274) does not teach or suggest that the combination of cellulose fibers and cellulose ester staple fibers have each of features (a)-(d) identified above, and there is no reason that one of ordinary skill in the art would have recognized to have formed such a composition of fibers with each of the claimed features. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788